Irving B. Kendall, J.
In both of the above criminal actions defendants Davis, Holley and Burton in Docket Nos. 1375, 1378 and 1379/74 and defendant Holley in Docket No. 1141-75 have moved for a Darden in camera hearing (34 NY2d 177) based upon their challenging the existence of an informant and his information. The other defendants have joined in the motions.
The difficulty with the defendants’ position is that they offer no facts to establish that their request for a hearing is made in good faith.
This court agrees with Mr. Justice Roberts, New York County Supreme Court who recently stated that in order to obtain a hearing (he was referring to an Alfinito hearing (16 NY2d 181) but his argument is equally applicable to a Darden hearing request), "the defense, which has the burden of proof, must allege facts which throw doubt upon the veracity of the allegations in support of the warrant.” (See People v Musto, NYLJ, Dec. 12, 1975, p 8, col 5 and cases therein cited.)